DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Lin (US 2018/0033736).
[claim 1] A package (fig. 2a, 1) comprising: a substrate (10, 105, 19i, fig. 2a) with a first (top) side and a second (bottom) side opposite the first side; one or more electronic components (e.g. 11, 17, 14, 131, and 121, fig. 2a) within the substrate, the one or more electronic components generating electromagnetic interference (EMI) during operation [0040]; a wall (19i, fig. 2a) in the substrate, the wall extending from the first side of the substrate to the second side of the substrate, the wall fully enclosing the one or more electronic components (fig. 2a, 1); and an EMI protective material disposed within the wall that shields a portion of the substrate from EMI radiation [0055].  
[claim 2] The package of claim 1, wherein the substrate is a package core layer (fig. 2a).  
[claim 3] The package of claim 1, wherein the wall includes only EMI protective material (19i, fig. 2a is a EMI shield [0050]).  
[claim 4] The package of claim 1, wherein the EMI protective material disposed within the wall is plated or coated a surface of the wall (if the wall also includes 105 and 10 in fig. 2a, 19i coats 105/10 in fig. 2a).  
[claim 5] The package of claim 1, wherein the EMI protective material is further disposed on a portion of the first side of the substrate or the second side of the substrate proximate to the wall (fig. 2a).  
[claim 6] The package of claim 1, wherein the EMI protective material is a selected one of: a magnetic material or an EMI absorbing material (e.g. the EMI shield 19i, fig. 2a must absorb the EM from the devices in order to ground it [0050]).  
[claim 7] The package of claim 1, wherein a thickness of the EMI protective material within the wall is based on characteristics of the EMI radiation emitted by the one or more electronic components [0051].  
[claim 10] The package of claim 1, wherein the EMI radiation is a form of magnetic flux, inductive coupling, or capacitive coupling [0006][0041].  
[claim 11] The package of claim 1, wherein the EMI radiation is generated by a selected one or more of: a fully integrated voltage regular (FIVR) or switches (e.g. 14 an antenna switch can be included [0033]).
[claim 20] The package of claim 11, further comprising EMI absorbing fill material proximate to the FIVR and within a volume within the package bounded by the wall (since the prior art uses switches in claim 11 as opposed to a FIVR, the requirements of this claim would not be required of the switches in claim 11).
Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Kim (US 2013/0154066).
[claim 12] A package (fig. 9) comprising: a substrate (right 220C, fig. 9) with a core layer (220C, fig. 9); a first through hole via (THV) (portion of hole 222, fig. 9, [0080] filled in with copper between 224) that includes a first electrical conductor [0080] and a second THV (802, fig. 9) that includes a second electrical conductor [0073], the first electrical conductor and the second electrical conductor electrically plurality of conductors coupling a first (top) side of the core layer with a second (bottom) side of the core layer that is opposite the first side of the core layer (fig. 9); App. No. 15/939,1623 Examiner: Movva, Amar Docket No. AA6727-USArt Unit: 2898a shield wall (224, fig. 9) within the core layer separating the first THV and the second THV   and wherein the wall forms a plane that is perpendicular to the first side of the core layer (fig. 9), wherein the wall reduces electromagnetic interference (EMI) received by the second electrical conductor that is generated by the first electrical conductor [0077].  
[claim 13] The package of claim 12, wherein the wall includes a selected one of: a magnetic material or EMI absorbing material (the EMI shielding material may be Au or Cu, [0027]).  
[claim 14] The package of claim 12, wherein the wall is a metallic sheet (the EMI shielding material may be Au or Cu, [0027]).  
[claim 15] The package of claim 14, wherein the wall is substantially perpendicular to the first side of the core layer and the second side of the core layer (fig. 9).  
[claim 16] The package of claim 15, wherein the wall extends substantially from the first side of the core layer to the second side of the core layer (fig. 9).  
[claim 17] The package of claim 15, wherein the wall provides structural support for the package (fig. 9).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0154066) in view of Sharan (US 2016/0190113).
Kim discloses the package of claims 12 but does not expressly disclose that Kim’s active element and semiconductor chip (212/214, fig. 3) may comprise a fully integrated voltage regulator (FIVR).
Sharan discloses a semiconductor package wherein the semiconductor chip/active element (106, fig. 1, [0019]) comprises a FIVR [0017].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Sharan’s FIVR in Kim’s semiconductor chip/active element in order to bring the benefits of Kim’s EMI shielding to a wider array of applications (such as FIVRs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898